Gildersleeve, J.
The motion is made to strike the cause from, the calendar for the reason that the notice of trial was served for the June term of 1895, whereas the note of issue was not filed until March 21, 1896, some nine months after the commencement of that term. As no note of issue was filed for the term for which the cause was noticed for trial, the notice is ineffectual, and the motion must be granted. See Gowing v. Levy, 17 N. Y. Supp. 771; also Nationalizing Carbonating Co. v. Standard Aerating Co., Law Journal of October 27, 1896.
Motion granted.